                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRENT OSTER,                                        Case No. 20-cv-01125-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE AND
                                                 v.                                          VACATING HEARING
                                   9

                                  10     SANTA CLARA COUNTY DISTRICT
                                         ATTORNEY’S OFFICE et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pro se plaintiff Brent Oster’s complaint against the Santa Clara District Attorney and
                                  14   Gilroy Police Department for alleged civil rights violations was removed without opposition to
                                  15   this Court. Dkt. No. 1. Defendants moved to dismiss the complaint under Federal Rule of Civil
                                  16   Procedure 12(b)(6), or for a more definitive statement under Rule 12(e). Dkt. Nos. 7, 8. Under
                                  17   Civil Local Rule 7-3, Oster’s response was due on March 4, 2020. He has not filed a response of
                                  18   any kind, or otherwise opposed the motion.
                                  19          Consequently, Oster is ordered to show cause in writing why the motion to dismiss should
                                  20   not be granted. Oster’s response is due by April 10, 2020. He is advised that a failure to meet this
                                  21   deadline will result in dismissal of the case for failure to prosecute. Fed. R. Civ. P. 41(b).
                                  22          The hearing scheduled for March 26, 2020, is vacated. Defendants are directed to serve a
                                  23   copy of this order on Oster by email as they have previously done. Dkt. No. 13.
                                  24          IT IS SO ORDERED.
                                  25   Dated: March 19, 2020
                                  26
                                  27
                                                                                                     JAMES DONATO
                                  28                                                                 United States District Judge
